DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Preliminary amendment filed 11/27/2020 has been received and considered.
Claims 4-7, 9-10, 22 and 32 have been amended and claims 12-15, 23-31 and 33-76 have been canceled.
Claim Objections
Claim 22 is objected to because of the following informalities:  The Applicant didn’t underline the new limitations added to the claims “and comprises one or more fins to provide support for the housing”.  Appropriate correction is required.
Allowable Subject Matter
Claim 77 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over IM SUNG BIN (KR 2008/0026394, hereafter referred to as SUNG (English translation is provided by the Applicant in the PCT application) in view of Connors (WO 2016/049550).

SUNG is not clear about the media-delivery device being operably linked to one or more power units comprising a charging couple and at least one energy storage unit.
Connors discloses the above missing limitations a power unit is connected to a display, page 8 lines 5-15) comprising a charging coil, page 7 lines 15-21) and at least one energy storage unit, page7 lines 15-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify SUNG by the teachings of Connors by having the above limitations so to be able to gain the advantages of providing power by using chargeable energy storage which increases user convenience.

		
Regarding claim 2, SUNG in view of Connors disclose the media-delivery identification system of claim 1 further comprising one or more servers connected to the media-delivery device (SUNG; see at least the Abstract).

Regarding claim 3, SUNG in view of Connors disclose the media-delivery identification system of claim 1, wherein the individual identification unit comprises an antenna to receive information from the tag (SUNG; see at least page 4, paragraph 5).

Regarding claim 4, SUNG in view of Connors disclose the media-delivery identification system of claim 1, wherein the individual identification unit comprises an antenna to send information to the tag and to receive information from the tag (SUNG; see at least page 4, paragraph 5).

Regarding claim 5, SUNG in view of Connors disclose the media-delivery identification system of claim 1, wherein the individual identification unit comprises circuitry to send or to receive information over one or more radio frequencies (SUNG; see at least the Abstract).

Regarding claim 6, SUNG in view of Connors disclose the media-delivery device identification system of claim 1, wherein the media-delivery device identification system comprises instructions stored in the computer-readable memory (SUNG; see at least page 4, paragraph 5). 

Regarding claim 7, SUNG in view of Connors disclose the media-delivery identification system of claim 1, wherein the processor accesses the instructions stored in the computer-readable memory to: i) request information from the one or more servers relating to the identity of the user and ii) request information from the one or more servers relating to the preferences of the user (SUNG; see at least the Abstract, page 5, paragraph 3 and page 6 paragraphs 1-5).

Regarding claim 8, SUNG in view of Connors disclose the media-delivery identification system of claim 7, wherein the processor accesses the instructions stored in the computer-readable to: iii) receive information from the one or more servers relating to the identity and preferences of the user and iv) provide content based on the user preferences (SUNG; see at least the Abstract, page 5, paragraph 3 and page 6 paragraphs 1-5).

Regarding claim 9, SUNG in view of Connors disclose the media-delivery identification system of claim 1, wherein the processor accesses the instructions stored in the computer-readable memory to: 1) provide content from the one or more servers to the user based on an input of the user and ii) request content from the one or more servers based on an identity of the user as determined by the information obtained from the tag and information stored in the one or more servers relating to preferences of the user (SUNG; see at least the Abstract, page 5, paragraph 3 and page 6 paragraphs 1-5).

Regarding claim 11, SUNG in view of Connors disclose the media-delivery identification system of claim 2, wherein the processor accesses the instructions stored in the computer-readable medium to: 1) deliver content to the user and 11) alter content stored in the one or more servers based on an input from the user (SUNG; see at least the Abstract, page 5, paragraph 3 and page 6 paragraphs 1-5). 

Regarding claim 16, SUNG in view of Connors disclose the media-delivery identification system of claim 1, wherein the media-delivery system comprises a housing that holds the processor, computer-readable memory, individual identification unit, and display (SUNG; see at least the Abstract, page 5, paragraph 3 and page 6 paragraph 9).

Regarding claim 32, SUNG in view of Connors disclose the media-delivery identification system of claim 1, further comprising a charging couple and wherein the charging couple comprises a first charging coil (Connors; see at least the rejection of claim 1). 

Claims 10, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over SUNG in view of Connors and further in view of Graiger (US 2004/0248619).
Regarding claim 10, SUNG in view of Connors disclose the media-delivery identification system of claim 1, and disclose the display, but are not clear about a touchscreen display.
Graiger discloses a touch-sensitive screen; see at least the Abstract and paragraph 0087.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify SUNG in view of Connors by the teachings of Graiger by having the above limitations so to be able to allow the user to interact with the device via touch and increase the user convenience.

Regarding claim 17, SUNG in view of Connors disclose the media-delivery identification system of claim 16, but are not clear about wherein the housing comprises a flat portion connected to a bulbous portion.
Graiger discloses wherein the housing comprises a flat portion connected to a bulbous portion; see at least Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify SUNG in view of Connors by the teachings of Graiger by having the above limitations so to be able to gain the advantages of increasing ease of use by providing a bulbous portion for a user to hold.

Regarding claim 18, SUNG in view of Connors and further in view of Graiger disclose the media-delivery identification system of claim 17, wherein the bulbous portion contains the processor, computer-readable memory, and a circuitry (the processor the memory and the circuitry of SUNG; see at least the Abstract, Fig. 5 and page 5 paragraph 3 in combination with the bulbous portion of Graiger; see at least Fig. 2).

Regarding claim 19, SUNG in view of Connors and further in view of Graiger disclose the media-delivery identification system of claim 17, wherein the flat portion comprises the display (Graiger; see at least Fig. 2).

Regarding claim 22, SUNG in view of Connors and further in view of Graiger disclose the media-delivery identification system of claim 17, wherein the housing comprises clamps to be attached to a safety bar of a mobile unit and comprises one or more fins to provide support for the housing (Connors; see at least Fig. 1A, page 13, lines 5-20, page 14, lines 25-26 and Graiger; see at least Fig. 2). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SUNG in view of Connors and further in view of Graiger and further in view of Jondrow (US6,072,274).
Regarding claim 20, SUNG in view of Connors and further in view of Graiger disclose the media-delivery identification system of claim 17, but are not clear about wherein the housing comprises two pieces of molded material.
Jondrow discloses a housing comprises two pieces of molded material; see at least the Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify SUNG in view of Connors in view of Graiger by the teachings of Jondrow by having the above limitations so to be able to gain the advantages of decreasing manufacturing costs by using two pieces of plastic that can be put together.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over SUNG in view of Connors and further in view of Graiger and further in view of Aoki (US 2007/0279930).
Regarding claim 21, SUNG in view of Connors and further in view of Graiger disclose the media-delivery identification system of claim 17, but are not clear about wherein the housing further comprises fins located within housing.
Aoki discloses the above missing limitation; see at least Fig. 3 and paragraph 0027.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify SUNG in view of Connors in view of Graiger by the teachings of Aoki by having the above limitations so to be able to gain the advantages of increasing thermal efficiency by including fins for cooling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426